                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                 CASE:

DOUG LONGHINI,

             Plaintiff,

  v.

TGC PCSC LLC,

        Defendant.
___________________________________/

                                              COMPLAINT
        Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues TGC PCSC LLC (hereinafter

“Defendant”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

        1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

1343.

        2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

        3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

residence in Miami, Miami-Dade County, Florida, and is otherwise sui juris.

        4.           At all times material, Defendant, TGC PCSC LLC was a Florida Limited Liability
Company with its principal place of business in Miami Lakes, Florida.

        5.       At all times material, Defendant, TGC PCSC LLC, owned a commercial property

located at 8000 NW 154th Street, Miami Lakes, Florida (the “Commercial Property”).

        6.       Venue is properly located in the Southern District of Florida because Defendant’s

Property that is the subject of this Action, is located in Miami-Dade County, Florida, and

Defendant regularly conducts business within Miami-Dade County, Florida, and because a

substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

County, Florida at the Property.

                                   FACTUAL ALLEGATIONS

        7.       Although over twenty-eight (28) years have passed since the effective date of Title

III of the ADA, Defendant has yet to make its commercial property accessible to individuals with

disabilities.

        8.       Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

people who are disabled in ways that block them from access and use of Defendant’s Property and

the businesses therein.

        9.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance

        10.     Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

has very limited use of his hands and cannot operate any mechanisms which require tight grasping

or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating



                                                 2
without the use of a wheelchair. He is limited in his major life activities by such, including but

not limited to walking, standing, grabbing, grasping and/or pinching.

       11.       Defendant, owns and operates the Property, which is located at 8000 NW 154th

Street, Miami Lakes, Florida that is the subject of this Action. The subject Property and the

business located therein are open to the public, and located in Miami Lakes, Florida.

       12.       The individual Plaintiff frequently visits the Property (including the related

parking lots and common areas) to include a visit on or about December 18, 2019 and encountered

multiple violations of the ADA that directly affected his ability to use and enjoy the Property and

businesses therein. He often visits the Property and business therein, when he is in the area

visiting family and friends that reside nearby, and has definite plans to return to the Property within

one (1) month of the filing of this Complaint in order to avail himself of the goods and services

offered to the public at the Property, if it becomes accessible.

       13.       Plaintiff visited the Property and businesses located therein as a patron/customer,

and intends to return to the commercial Property in order to avail himself of the goods and services

offered to the public at the Property. Plaintiff resides relatively near the Property, approximately

twenty (20) miles from the Property, in the same state and a neighboring county as the Property,

regularly frequents the Defendants’ Property for its intended purposes, and intends to return to the

commercial property within one (1) months’ time.

       14.       The Plaintiff found the Property to be rife with ADA violations. The Plaintiff

encountered architectural barriers at the subject commercial property and wishes to continue his

patronage and use of the commercial property and the business therein.

       15.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

in violation of the ADA, at the Property. The barriers to access at Defendant’s Property have each



                                                  3
denied or diminished Plaintiff’s ability to visit the Property and businesses therein and likewise

endangered his safety. The barriers to access, which are set forth below, have accordingly posed

a risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

similarly situated.

       16.       Defendant owns and operates a place of public accommodation as defined by the

ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

responsible for complying with the obligations of the ADA. The place of public accommodation

(the buildings and business property that is the subject of this Action for their violations of the

ADA) that Defendant owns and operates, is the Property referenced above.

       17.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

described Property, including, but not necessarily limited to the allegations in Paragraph 19 of this

Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

discrimination at the Property and businesses therein which are open to the public and in violation

of the ADA. Plaintiff desires to visit the Property not only to avail himself of the goods and

services available at the Property, but to also assure himself that this commercial property is in

compliance with the ADA, so that he and others similarly situated will have full and equal

enjoyment of the commercial property without fear of discrimination.

       18.       Defendant has discriminated against the individual Plaintiff by denying him

access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

U.S.C. § 12182 et seq.

       19.       Defendant has discriminated, and continues to discriminate, against Plaintiff in



                                                 4
   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

   less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

   commercial property and businesses therein, include, but are not limited to, the following:

   Common Areas

          A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

      aisles are located on an excessive slope. Violation: There are accessible parking space access

      aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

      of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

 i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

      Violation: There are inaccessible routes from the public sidewalk and transportation stop.

      These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

      ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

      resolution is readily achievable.

ii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

      Violation: There are curb ramps at the facility that contain excessive slopes, violating Section




                                                     5
         4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

         resolution is readily achievable.

iii.     The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

         2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

         of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

iv.      The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

         Violation: There are inaccessible routes between sections of the facility. These are violations

         of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

         303, 402 and 403, whose resolution is readily achievable.

 v.      There are protruding objects on the path of travel at the facility that present a hazard of

         colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

vi.      The Plaintiff had difficulty entering tenant spaces without assistance, as the required

         maneuvering clearance is not provided. Violation: The tenant entrance doors do not provide

         the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

         of the 2010 ADA Standards, whose resolution is readily achievable.

      Food Spot

             A. Access to Goods and Services

  i.     The Plaintiff could not use the credit card processor, as it is mounted too high. Violation: There

         are sales counters at the facility in excess of 36” high, violating Section 7.2(1) of the ADAAG

         and Section 904.4 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                        6
          B. Public Restrooms

  i.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

       clearance is not provided on the push side. Violation: The restroom door does not provide the

       required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of

       the 2010 ADA Standards, whose resolution is readily achievable.

ii.    The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not use the lavatory without assistance, as the required knee & toe

       clearances are not provided. Violation: There are lavatories in public restrooms without the

       required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

       ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

       is readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

       required length and the side grab bar is not mounted at the required location. Violation: The

       grab bars do not comply with the requirements prescribed in Section 4.16.4 and Figure 29 of

       the ADAAG and Section 604.5 of the 2010 ADA Standards, whose resolution is readily

       achievable.



                                                     7
vi.      The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

         12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

         requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the

         2010 ADA Standards, whose resolution is readily achievable.

      Giardino

            A. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

            B. Public Restrooms

  i.     The Plaintiff had difficulty using the locking mechanism on the restroom door without

         assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

         hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

         309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.      The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

         operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

         4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

         readily achievable.

iii.     The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

         provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

         and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

         clear floor space. Violation: The required clear floor space is not provided next to the toilet,



                                                       8
     violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

     ADA Standards, whose resolution is readily achievable.

v.   The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

     Violation: There are coat hooks provided for public use in the restroom, outside the reach

     ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

     604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  Chipotle

        A. Access to Goods and Services

i.   There is seating provided at the facility that does not comply with the standards prescribed in

     Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

     resolution is readily achievable.

  Misha’s Cupcakes

        A. Access to Goods and Services

i.   There is seating provided at the facility that does not comply with the standards prescribed in

     Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

     resolution is readily achievable.

  Smoothie King

        A. Entrance Access and Path of Travel

i.   The Plaintiff could not traverse through areas of the restaurant, as the required 36” path isn’t

     provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

     of travel connecting all essential elements of the restaurant, in violation of Sections 4.2.1 &

     4.3.3 of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

     resolution is readily achievable.



                                                   9
          B. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

          C. Public Restrooms

  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

       1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

       requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

       the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet is mounted at a non-compliant

       distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

       604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

       dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

       with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as the grab bars are not the

       required length. Violation: The grab bars do not comply with the requirements prescribed in

       Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5 of the 2010 ADA Standards,

       whose resolution is readily achievable.



                                                     10
 vi.      The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not

          mounted at the required height. Violation: The grab bars do not comply with the requirements

          prescribed in Section 4.16.4 & Figure 29 of the ADAAG and Section 609.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

viii.     The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix.      The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

  x.      The Plaintiff could not use the soap dispenser without assistance, as it is mounted too high.

          Violation: There are dispensers provided for public use in the restroom, with controls outside

          the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 &

          309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       Einstein Bros Bagels

             A. Access to Goods and Services




                                                      11
 i.   There is seating provided at the facility that does not comply with the standards prescribed in

      Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

      resolution is readily achievable.

   Oregano Greek Kitchen

         A. Entrance Access and Path of Travel

 i.   There are protruding objects on the path of travel at the facility that present a hazard of

      colliding with them, violating Section 4.4.2 of ADAAG and Section 307.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

         B. Access to Goods and Services

 i.   There is seating provided at the facility that does not comply with the standards prescribed in

      Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

      resolution is readily achievable.

         C. Public Restrooms

 i.   The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

      provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

      and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.   The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

      the required location. Violation: The toilet paper dispenser is not mounted in accordance with

      Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

      whose resolution is readily achievable.

   Silver Spoon

         A. Access to Goods and Services




                                                   12
  i.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

           B. Public Restrooms

  i.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5

       and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

       Violation: There are coat hooks provided for public use in the restroom, outside the reach

       ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

       604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

       required location. Violation: The grab bars do not comply with the requirements prescribed in

       Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

       whose resolution is readily achievable.




                                                      13
      Frosty’s Lab

            A. Access to Goods and Services

  i.     There is seating provided at the facility that does not comply with the standards prescribed in

         Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

         resolution is readily achievable.

            B. Public Restrooms

  i.     The Plaintiff had difficulty using the locking mechanism on the restroom door without

         assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

         hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

         309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

ii.      The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

         the required location. Violation: The toilet paper dispenser is not mounted in accordance with

         Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iii.     The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

         clear floor space. Violation: The required clear floor space is not provided next to the toilet,

         violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

         ADA Standards, whose resolution is readily achievable.

iv.      The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

         required length and the side grab bar is not mounted at the required location. Violation: The

         grab bars do not comply with the requirements prescribed in Section 4.16.4 and Figure 29 of

         the ADAAG and Section 604.5 of the 2010 ADA Standards, whose resolution is readily

         achievable.



                                                      14
      Latin American Grill

            A. Public Restrooms

  i.     The Plaintiff could not use the lavatory outside the accessible toilet compartment without

         assistance, as the required knee and toe clearance is not provided. Violation: There are

         lavatories outside the accessible toilet compartment that don’t provide the required clearances

         violating Section 4.19.2 & Figure 31 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010

         ADA Standards, whose resolution is readily achievable.

ii.      The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

         not self-closing and does not have compliant door hardware. Violation: The accessible toilet

         compartment door does not provide hardware and features that comply with Sections 4.17.5

         and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

         whose resolution is readily achievable.

iii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

         wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

         4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

         readily achievable.

iv.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

         Violation: There are coat hooks provided for public use in the restroom, outside the reach

         ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

         604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.      The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

         the required location. Violation: The toilet paper dispenser in the accessible toilet compartment




                                                      15
          is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

          604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.       The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing.

          Violation: The grab bars in the accessible toilet compartment do not comply with the

          requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5.2 and 609 of the

          2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff had difficulty using the urinals as the rims are mounted too high. Violation: There

          are urinals provided for public use that do not comply with the standards set forth in Section

          4.18.2 of the ADAAG and Section 605.2 of the 2010 ADA Standards, whose resolution is

          readily achievable.

              20.      The discriminatory violations described in Paragraph 19 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

       requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

       presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

       enjoyment of the commercial property and businesses therein; Plaintiff requests to be physically

       present at such inspection in conjunction with Rule 34 and timely notice.

              21.      The individual Plaintiff, and all other individuals similarly situated, have been

       denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

       privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

       businesses and facilities therein; and have otherwise been discriminated against and damaged by

       the Defendant because of the Defendant’s ADA violations as set forth above. The individual



                                                        16
Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein. In order to remedy

this discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.


       22.          Defendant has discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility, in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods,         services,    facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       23.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       24.          A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public

accommodation, The Plaintiff and those similarly situated, will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as requested


                                                   17
herein. In order to remedy this discriminatory situation, The Plaintiff require an inspection of the

Defendant’s place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

       25.       Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendant.

       26.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the commercial property owned and operated

by the Defendant, located in Miami Lakes, Florida, the interiors, exterior areas, and the common

exterior areas of the property and businesses therein to make those facilities readily accessible and

useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

such time as the Defendants cures their violations of the ADA.

       WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

of the subject lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C.

§ 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

achievable alterations to the facilities; or to make such facilities readily accessible to and usable

by individuals with disabilities to the extent required by the ADA; and to require Defendant to

make reasonable modifications in policies, practices or procedures, when such modifications are

necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

                                                 18
12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

Dated: March 18, 2020



                                              GARCIA-MENOCAL & PEREZ, P.L.

                                              Attorneys for Plaintiff
                                              4937 S.W. 74th Court, No. 3
                                              Miami, FL 33155
                                              Telephone: (305) 553-3464
                                              Facsimile: (305) 553-3031
                                              Primary E-Mail: ajperezlaw@gmail.com
                                              Secondary E-Mail: bvirues@lawgmp.com
                                              aquezada@lawgmp.com


                                              By: /s/ Anthony J. Perez
                                                    ANTHONY J. PEREZ
                                                    Florida Bar No.: 535451
                                                    BEVERLY VIRUES
                                                    Florida Bar.: 123713




                                                19
